DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending.

Specification
The abstract of the disclosure is objected to because it includes legalese such as the phrase, “configured as.”  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Fig. 6-8 includes photographs and/or shading.  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications unless the photographs are the only practicable medium for illustrating the claimed invention.  The use of shading may be used if it aids in understanding the invention AND if it does not reduce legibility.  Such shading is preferred in the case of parts shown in perspective, but NOT for cross sections.  See MPEP § 608.02.  In the instant case, legibility is greatly reduced.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all claimed features .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1-9, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, the claims are multiple sentences long (see, for instance, line 7 of claim 3).  The claims include indefinite language such as “positive spiral staircase unit” and “reverse rotating staircase unit” as it is unclear as to what a “positive” staircase unit or “reverse” staircase unit entails.  In addition, numerous features lack antecedent basis such as “the spiral staircase unit” in line 3 of claim 1, “the top of the stairs unit” in line 5 of claim 1, etc.  Moreover, numerous features are introduced multiple times, such as “a plurality forward rotating stair units” and “a fixed stair unit” in lines 8-9 of claim 1.  Further, the claim uses the phrase, “described,” for instance, in line 3, and it is unclear as to what is being described.  In addition, because the reverse spindle 72” is not shown in the figures, it is unclear if it is the same spindle as 72 (such as the top/bottom half) or if it is a completely different spindle, though it appears to be the same.  In addition, there is relative language such as “soft” in claim 4.  The language of the claims fails to conform with current U.S. grammatical practice, in addition.  These issues extend across each of claims 1-9, and is not meant to be an exhaustive list.  The claims will be examined to the best of the ability of the Office in view of the above.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN112609914.
At the outset, it is noted that all rejections are made as best understood in view of the rejections under 35 USC 112 above.  Moreover, because Applicant provided numerical references to the figures within the claims, all citations to the prior art will be made subsequent to Applicant’s own identification.  
Re claim 1, CN112609914 discloses a hidden rotating staircase (Fig. 1, as no point of reference is provided for “hidden”) comprises a plurality of rotating staircase units (20) (8), a forward driving spindle (72') (one element 5, 2), a reverse driving spindle (72) (another element 5, 2), a fixed staircase unit (40) (a middle 8, as all of 8 are fixed to 2) and a driving device (12-17, 22-22), which are characterized as follows: 
Re claim 2, CN112609914 discloses the hidden rotating staircase according to claim 1, wherein the fixed staircase unit (40) (middle 8) is provided with a driving device (12-17, 19-21) and a manual device (10/11), the driving device (70) (12-17, 19-21) comprises a driving motor (80) (22) and a reducer (82) (21), the reducer (82) (21) through a connecting rod (85) (unlabeled rod connection 14 to 13) is connected with a transmission gear (86) (13), The lower end of the forward driving spindle (72') (one element 5, 2) is provided with a forward driving gear (88) (14), the upper end of the reverse driving spindle (72) (another 5) is provided with a reverse driving gear (90) (12), 
Re claim 3, CN112609914 discloses the hidden rotating staircase according to claim 1, wherein the forward rotating stair unit (20 ") (one of 8) comprises a forward rotating stair body (20 ") (21) and a forward rotating device (110 ") (16), and the reverse rotating stair unit (20 "") (another 8) comprises a reverse rotating stair body (20") (21) and a reverse rotating device (110 ") (16); the forward rotating device (110') (16) comprises a forward driving gear (120') (16) and a forward rotating gear ring (122') (17). The forward driving gear (120') (16) is set on the forward driving spindle (72') (one element 5, 2). The forward rotating gear ring (122') (17) is installed and fixed on the forward rotating stair body (20') (21). The forward driving gear (120') (16) meshes with the forward rotating gear ring (122') (17); the reverse rotating device (110 ")(another 8) comprises a reverse driving gear (120 ") (16) and a reverse rotating gear ring (122 ") (17), the reverse rotating gear ring (122 ") (17) is mounted on the reverse driving spindle (72) (one of 5, 2), and the reverse rotating gear ring (122 ") (17) is mounted and fixed on the reverse rotating stair body (20 ") (8), Wherein the reverse drive gear (120 ") (16) is meshed with the reverse rotating gear ring (122 ") (17).
Re claim 6, CN112609914 discloses the hidden rotating staircase according to claim 2, wherein the manual device (6) (10/11) comprises a manual transmission gear (104) (10) and a hand wheel (100) (11), wherein the manual transmission gear (104) (10) is respectively meshing with a forward transmission gear (88) (indirectly, with 13 and/or bottommost 5) and a reverse transmission gear (90) (indirectly with 12 or another 
Re claim 7, CN112609914 discloses the hidden rotating staircase according to claim 1, wherein the number of said forward spiral staircase units (20') (in Fig. 1, for example, if these are selected as the top two elements 8) and reverse spiral staircase units (20 ") (in Fig. 1, for example, if these are selected as the bottom two elements 8) is equal (Fig. 1).
Re claim 8, CN112609914 discloses the hidden rotating staircase according to claim 3, wherein the number of said forward spiral staircase units (20') (in Fig. 1, for example, if these are selected as the top two elements 8) and reverse spiral staircase units (20 ") (in Fig. 1, for example, if these are selected as the bottom two elements 8) is equal (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN112609914 in view of Ieronimakis (WO 2005/071182).
Re claim 4, CN112609914 discloses the hidden rotating staircase according to claim 1, but fails to disclose wherein a guardrail post (32) is arranged on the outside of said forward rotating staircase unit (20'), reverse rotating staircase unit (20 ") and fixed staircase unit (40), and the guardrail post (32) is detachable; the guardrail column (32) of the fixed staircase unit (40) is arranged in the middle position of the lateral side of the fixed staircase unit (40), and the guardrail column (10) of the fixed staircase unit (40) is rotated upward in turn by the guardrail column (20') backward in turn by a position of the guardrail column (32); The guardrail post (32) of the reverse rotating staircase unit (20 ") of the fixed staircase unit (40) downward in turn differs one position of the guardrail post (32) in turn forward; The upper end of the guardrail column (32) is connected with a guardrail soft cable (34).
However, Ieronimakis discloses wherein a guardrail post (32) (Fig. 9 10) is arranged on the outside of said forward rotating staircase unit (20') (2), reverse rotating staircase unit (20 ") (2) and fixed staircase unit (40) (2), and the guardrail post (32) (10) is detachable (via removal from 7a); the guardrail column (32) (10) of the fixed staircase unit (40) (2) is arranged in the middle position (as 10 is between the ends of 7, and the language does not require middlemost) of the lateral side (end of 2) of the fixed staircase unit (40) (2), and the guardrail column (10) (10) of the fixed staircase unit (40) (2) is rotated upward in turn by the guardrail column (20') (5/8) backward in turn by a position of the guardrail column (32) 910); The guardrail post (32) (10) of the reverse 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hidden rotating staircase of CN112609914 wherein a guardrail post (32) is arranged on the outside of said forward rotating staircase unit (20'), reverse rotating staircase unit (20 ") and fixed staircase unit (40), and the guardrail post (32) is detachable; the guardrail column (32) of the fixed staircase unit (40) is arranged in the middle position of the lateral side of the fixed staircase unit (40), and the guardrail column (10) of the fixed staircase unit (40) is rotated upward in turn by the guardrail column (20') backward in turn by a position of the guardrail column (32); The guardrail post (32) of the reverse rotating staircase unit (20 ") of the fixed staircase unit (40) downward in turn differs one position of the guardrail post (32) in turn forward; The upper end of the guardrail column (32) is connected with a guardrail soft cable (34) as disclosed by Ieronimakis in order to increase safety for a user by allowing them to maintain balance holding onto a support.  
Re claim 5, CN112609914 discloses the hidden rotating staircase according to claim 3, but fails to disclose wherein a guardrail post (32) is arranged on the outside of said forward rotating staircase unit (20'), reverse rotating staircase unit (20 ") and fixed staircase unit (40), and the guardrail post (32) is detachable; the guardrail column (32) of the fixed staircase unit (40) is arranged in the middle position of the lateral side of the fixed staircase unit (40), and the guardrail column (10) of the fixed staircase unit (40) is 
However, Ieronimakis discloses wherein a guardrail post (32) (Fig. 9 10) is arranged on the outside of said forward rotating staircase unit (20') (2), reverse rotating staircase unit (20 ") (2) and fixed staircase unit (40) (2), and the guardrail post (32) (10) is detachable (via removal from 7a); the guardrail column (32) (10) of the fixed staircase unit (40) (2) is arranged in the middle position (as 10 is between the ends of 7, and the language does not require middlemost) of the lateral side (end of 2) of the fixed staircase unit (40) (2), and the guardrail column (10) (10) of the fixed staircase unit (40) (2) is rotated upward in turn by the guardrail column (20') (5/8) backward in turn by a position of the guardrail column (32) 910); The guardrail post (32) (10) of the reverse rotating staircase unit (20 ") (2) of the fixed staircase unit (40) (2) downward in turn differs one position (via 8) of the guardrail post (32) (10) in turn forward (via 8); The upper end (top of 10) of the guardrail column (32) (10) is connected with a guardrail soft cable (34) (Fig. 9, unlabeled).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hidden rotating staircase of CN112609914 wherein a guardrail post (32) is arranged on the outside of said forward rotating staircase unit (20'), reverse rotating staircase unit (20 ") and fixed staircase unit (40), and the guardrail post (32) is detachable; the guardrail column (32) of the fixed .  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN112609914 in view of CN111980320.
Re claim 9, CN112609914 discloses the hidden rotating staircase according to claim 1, but fails to disclose wherein storage drawers are arranged inside the forward rotating staircase body (20') and the reverse rotating staircase body (20').
However, CN111980320 discloses wherein storage drawers (3) are arranged inside the forward rotating staircase body (20') (Fig. 1) and the reverse rotating staircase body (20') (Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hidden rotating staircase of CN112609914 wherein storage drawers are arranged inside the forward rotating staircase body (20') and the reverse rotating staircase body (20') as disclosed by CN111980320 in order to allow users to hold particles inside for convenient use (Page 5 of English Translation, 10th paragraph).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635